UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1671


JERRY LEE ROSS,

                      Plaintiff – Appellant,

          v.

J. D. BYRIDER SYSTEMS, INC.; CNAC; SMART FINANCE, INC.;
SMART AUTO, INC.,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:15-cv-00596-MOC-DSC)


Submitted:   September 13, 2016           Decided: September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Lee Ross, Appellant Pro Se. Caren D. Enloe, SMITH DEBNAM
NARRON DRAKE SAINTSING & MYERS, LLP, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerry Lee Ross appeals the district court’s order accepting

the     magistrate      judge’s     recommendation         to    grant    Defendants’

motions to dismiss Ross’ civil claims against Defendants.                               On

appeal,    we    confine    our    review      to   the   issues    raised      in     the

Appellant’s      brief.      See    4th    Cir.     R.    34(b).        Because    Ross’

informal brief does not challenge the basis for the district

court’s disposition, Ross has forfeited appellate review of the

court’s order.          See Williams v. Giant Food Inc., 370 F.3d 423,

430 n.4 (4th Cir. 2004).              Accordingly, we affirm the district

court’s judgment.          We dispense with oral argument because the

facts    and    legal    contentions      are   adequately       presented        in   the

materials      before    this     court   and   argument        would    not   aid     the

decisional process.



                                                                               AFFIRMED




                                           2